Title: To Thomas Jefferson from James Leander Cathcart, 24 January 1806
From: Cathcart, James Leander
To: Jefferson, Thomas


                        
                            Jany. 24th. 1806
                        
                        James Leander Cathcart prests his respts to Mr. Jefferson and begs leave to inform him that he waited
                            upon the Tunisian Ambassador this morning who inform’d him that the letter wrote in Arabic is in the dialect of Egypt some
                            expressions of which he does not perfectly understand: he therefore requested me to leave it with him until the morning
                            & he would endeavor to have it explaind by one of his suit who was absent—
                        It appears to have been wrote by a person of the name of Hamet Abdu’l Kadir, one of those who were attach’d
                            to Mr. Eaton who declares that he intended or intends to send you a beautiful young female Dromedary; in the morning I
                            will do myself the pleasure to procure you as exact a translation as is obtainable—
                    